Citation Nr: 1113797	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  02-12 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a right scrotal/groin disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for right ear disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from May 1979 to June 1982, as well as an unverified period of subsequent reserve component service.

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the North Little Rock, Arkansas, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for right ear disease, to include hearing loss, and which denied service connection for a chronic skin disorder.  In March 2005, the Board REMANDED the claims for additional development.  

A May 2007 Board decision Remanded an appeal for service connection for right ear disease and denied the claims for service connection for hearing loss, a groin disorder, and headaches.  The Veteran appealed the 2007 denials to the United States Court of Appeals for Veterans Claims (CAVC).  The Board Remanded the three appealed claims in December 2008.  Following return of the appeal to the Board, Veterans Health Administration (VHA) opinions were sought.  

The Veteran testified at hearing before the undersigned Veterans Law Judge in 2005 and in 2006. 

The claim of entitlement to service connection for right ear is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The medical evidence establishes that it is at least as likely as not that the Veteran incurred a right ear hearing loss as a result of noise exposure or infection incurred in service.

2.  The Veteran's lay statements that he has manifested chronic scrotal pain since an injury in service are not credible, and the preponderance of the medical evidence establishes that current hydroceles are unrelated to the Veteran's service.

3.  The medical evidence establishes that there is no relationship between the Veteran's current headaches and the Veteran's service or any incident thereof, such as noise exposures or right ear diseases treated in service, or any service-connected disability, or a disorder for which the Veteran seeks service connection.   


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.385 (2010).  

2.  The criteria for service connection for a right scrotal or groin disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for headaches are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for the claimed disorders.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Duty to notify

As the claim for service connection for right ear hearing loss is granted in this decision, no further discussion of VA's duties with reference to that claim is required.  The discussion below encompasses the claims for service connection for headaches and for a groin disorder, which are denied in this decision.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

After the Veteran's appeal to the CAVC and the December 2008 Remand, the RO issued a February 2009 letter that advised the Veteran of the criteria for establishing service connection and the types of evidence which might be relevant to establish the claim.  This letter also discussed specific evidence which might assist the Veteran to establish his claims.  The letter also addressed the law governing determination of the degree of disability and the effective date of a grant of service connection, if service connection were to be granted.  

The Board finds that the Veteran was notified advised of all information for which notice is required under the VCAA.  To the extent that there was any defect in the timing or content of any notice to the Veteran, the Veteran has not raised any claim that he was prejudiced by any such defect.  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  The record establishes that the Veteran has had a full and fair opportunity to participate in the adjudication of the claims addressed in this decision.  The Board finds, as a matter of fact, that no defect in the timing or content of notice resulted in prejudice to the Veteran.  The appeal may be adjudicated without further notification.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records, including entrance examination, are associated with the claims file.  Personnel records have been obtained, and records from the Veteran's reserve component service have been obtained.

The service treatment records do not include a separation examination.  Numerous attempts have been made to obtain additional service treatment records, including from the reserve component in which the Veteran has indicated he had service following his discharge from active service, but no separation examination or other additional record of the Veteran's active military service has been located.  Several pages of reserve component records, including a November 1983 examination for purposes of reserve component induction, were obtained.  All potential sources of records have indicated that there are no additional records for the Veteran.  

The Veteran has not identified any available post-service clinical records except VA treatment records.  The Veteran has, in fact, explicitly stated that he was not treated for hearing loss or fitted with hearing aids by any non-VA provider, and has indicated that he is not receiving Social Security Administration benefits.  VA records have been obtained.  The Veteran has been provided VA examination, and VA opinion as to whether the Veteran's current hearing loss is etiologically related to his service has been obtained.  The Veteran has testified before the Board twice.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection claims

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition.  There is a presumption applicable for service connection for organic diseases of the nervous system which applies to some types of hearing loss manifested within one year following service discharge, and the provisions regarding presumptions have been considered in this decision.  

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  In each case, the Board must apply a two-step analysis, and first determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record, including evidence such as any in-service record documenting the injury or disease.

1.  Claim for service connection for right ear hearing loss

The Veteran's service treatment records disclose that the Veteran sought treatment for right ear pain on numerous occasions.  In April 1981, the Veteran complained of a 20-month history of recurring ear infections and pain.  In June 1981, minimal conductive loss, right ear, was noted on audiometric examination.  

The Veteran's hearing was within normal limits on VA examination in 1982.  On November 1983 examination for purposes of reserve component induction, defective hearing, right ear, was noted.

The examiner who conducted a September 2009 VA examination assigned diagnoses of otalgia, right ear, recurrent history and past history of external otitis, and sensory neural hearing loss.  The examiner expressed an opinion as to the likelihood that current right ear hearing loss was related to the Veteran's service, but the meaning of that opinion is not clear.  

In April 2010, an audiologist opined that the Veteran's right ear hearing loss was due to a medical disorder of the ear and not to military noise exposure, but did not indicate the likelihood that the medical disorder was incurred in service.  The audiologist recommended that the claim be reviewed by a specialist in ear, nose, and throat disorders.  

In September 2010, an otolaryngology specialist concluded that it was at least as likely as not that right-sided hearing loss was due to military noise exposure or infections incurred in service.  Given this opinion, service connection for hearing loss, right ear, is warranted, with resolution of reasonable doubt in the Veteran's favor.  

2.  Claim for service connection for a groin disorder

Service treatment records reflect that, in June 1979, the Veteran complained of pain in the groin.  There was mild thickening of the right scrotum without other abnormalities.  The provider concluded that the etiology of the Veteran's right groin pain was unknown.  A December 1979 health record reflects complaints of groin pain.  The Veteran reported testicle tender on examination.  The Veteran denied burning on urination.  December 1979 records also reflect that the Veteran denied edema, discoloration or injury.  Three months later, in March 1980, there was pain in right lower quadrant and left lower quadrant with assessment of possible indirect inguinal hernia.  Consultation disclosed that no hernia was present.  No complaints of testicle or groin pain were noted during March 1982, when the Veteran last sought medical treatment prior to his service discharge.  

No subjective complaint of testicle or groin pain was reported by the Veteran at his 1982 VA examination, and abnormality of the genitourinary system was reported on objective examination.  

The Veteran's genitourinary system was described as normal at the time of November 1983 examination for purposes of reserve component induction.  No report of subjective complaints or history of testicle pain or groin injury was noted.  

Private clinical records dated from 1997 to 2000 disclose that the Veteran was treated for a variety of complaints, but no notation of subjective complaints of testicle or groin pain is disclosed in those records, and there is no notation of objective abnormality of the genitourinary system.

September 2002 VA outpatient treatment reports reflects diagnosis of episodic tenderness in scrotum, no hernias, and bilateral epididymal enlargement consistent with epididymitis, and bilateral hydroceles.  

During his December 2006 videoconference hearing before the Board, the Veteran alleged that he sustained a groin injury in service when he slipped and fell on a trestle during basic training.  (Transcript, December 1, 2006 Videoconference hearing at page 6).  

In February 2009, the Veteran was treated for pain in the right testicle.  Ultrasound disclosed increased blood flow to the right testis.  Early epididymitis was diagnosed, and was treated with antibiotics.

On VA examination conducted in March 2009, there was no abnormality of the scrotum on objective examination.  The Veteran reported a subjective feeling of swelling and pain.  Bilateral small hydroceles were revealed by Doppler examination.  Microscopic hematuria was documented on laboratory examination.  The examiner concluded that the Veteran had testalgia, which was referred pain due to a back injury.  Further evaluation of the microscopic hematuria disclosed no testicle or groin disorder.

On VA examination conducted in September 2009, the Veteran reported scrotal pain with intercourse.  The examiner noted that the January 2009 Doppler examination had disclosed a small hydrocele and possible early epididymitis, which, as noted above, was treated in January 2009.  The examiner stated that there were no findings in September 2009 consistent with epididymitis.  The examiner concluded that the Veteran had a bilateral small hydrocele and chronic right testicular pain.  The examiner concluded that there was no relationship between the current small hydrocele and the Veteran's service or the complaints noted in June 1979.  

The Board finds that it is not believable that, when the Veteran reported scrotal pain in June 1979, he would fail to report that he fell on a trestle, if such injury occurred.  It is possible that a provider might not have noted the Veteran's report of such an injury.  However, in December 1979, when the Veteran again sought treatment for groin pain, the provider specifically noted that the Veteran denied "injury."  It is not believable that the Veteran would fail to remember or report that he fell on a trestle, if such injury occurred.  The June 1979 notation and December 1979 notations, when read together, contradict the Veteran's contention during the course of this appeal that he incurred an injury to his scrotum during basic training.  

The Board also notes that neither a November 1982 VA examination nor a November 1983 induction examination and history for reserve component purposes reflect that the Veteran raised a complaint of scrotal pain or reported a prior scrotal injury.  If the Veteran incurred a scrotal injury in service, and that injury resulted in chronic pain, it would be expected that the Veteran would report such pain or injury in 1982 or 1983.  If the Veteran sustained any injury to the scrotum as a result of a fall on the area or other injury in service, it would be adverse to the Veteran's interests to fail to report such incident during his active or reserve service or on VA examination in 1982.  

The Board finds that the Veteran's report that he fell, injuring his scrotum, in basic training in 1979, and had chronic pain thereafter, is not credible, since there is no notation that the Veteran reported such an incident during his service, or on VA examination conducted soon after his service discharge, or at the time of entrance examination for reserve service in 1983.  

The Veteran's report that he had chronic scrotal pain is also contrary to the private clinical records from 1997 through 2000 and the VA outpatient treatment records dated from June 2001 through 2003.  Those records reveal no complaint of groin pain prior to 2002 and no report of history of groin injury.  For example, January 2003 VA records reflect that the Veteran provided a history of remote treatment for sexually transmitted disease (STD) while in service to the provider who was evaluating a complaint of scrotal pain.  The Veteran did not report chronic groin pain since service, and did not report a history of groin injury.  

For these reasons, the Veteran's reports and testimony regarding a groin injury alleged to have occurred in service and chronic groin pain following that injury are not deemed credible.  

Other than the Veteran's own contentions that he has experienced chronic groin pain since service, no other evidence of record links a current complaint of grin pain or a current groin disorder to the Veteran's service.  Bilateral hydroceles were identified on diagnostic evaluation in September 2002, as well as epididymal enlargement consistent with epididymitis.  The medical evidence since 2002 confirms that an abnormality in the groin area is present.  However, the medical evidence establishes that neither a current groin disorder nor complaints of current groin pain are not linked to the Veteran's service.  

The examiner who conducted a March 2009 VA examination concluded that the Veteran's testalgia might be related to a back injury and back pain.  This evidence is unfavorable to a claim for service connection for testalgia, since service connection is not in effect for a back injury or back pain.  

The examiner who conducted September 2009 VA examination reviewed the Veteran's current symptoms, the reports of Doppler examinations which disclose hydrocele, and the Veteran's service treatment records.  The examiner specifically discussed the Veteran's initial June 1979 complaint of scrotal pain.  The examiner noted that the Veteran was never treated for epididymitis or other genitourinary disorders from which there could be a present residual.  The examiner discussed the early epididymitis suspected in January 2009 based on ultrasound.  As noted above, the Veteran was treated, and no residual of epididymitis was noted on VA examination in March 2009, consistent with the findings in September 2009.  The examiner concluded that hydroceles, although present, were not related to the Veteran's service.  The examiner also noted the Veteran's complaint of scrotal thickening or swelling, but found no objective abnormality.  

Thus, the medical evidence establishes that the Veteran's current complaints of scrotal pain are not associated with an objective abnormality or are associated with a disorder for which service connection is not in effect, and that bilateral hydrocele present on objective examination is unrelated to the Veteran's service.  

The Veteran's lay testimony is the only evidence linking the current complaints or objective findings to the Veteran's service.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  After review of all evidence of record, the Board finds that the Veteran's lay statements are not credible in this case, and do not service to support a claim for service connection for scrotal pain or a groin disorder.  

The Board has considered the Veteran's testimony that he may have a hernia.  In March 1980, the Veteran was advised that there was a possible inguinal hernia, consistent with the December 2006 testimony.  However, the possibility of an indirect inguinal hernia was ruled out by a specialist on referral in service, and no inguinal hernia has been noted in any subsequent or post-service examination.  The medical evidence establishes that the Veteran does not manifest a current inguinal hernia.  

The preponderance of the evidence is against the claim.  There is no reasonable doubt which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim is denied.  

3.  Claim for service connection for headaches

The service medical records reflect that the Veteran report migraine headaches with ear pain in May 1981, and headaches in March 1982 associated with episodes of otitis infection.  In testimony before the undersigned, the Veteran related that his headaches began in Germany after he had been shooting cannons day and night and was exposed to cold while sleeping in sleeping bags.  He gave testimony to the effect that headaches are associated with wintertime, numbness on the side of his face, and with tinnitus.  

Post-discharge VA examination in November 1982 reflects no complaints, diagnosis, or treatment of headaches.  November 1983 examination for purposes of enlistment in a reserve component reflects that the Veteran did not report a history of headaches.  No headache disorder was identified on objective examination.  

Private clinical records dated from 1997 to 2000 disclose that the Veteran sought sinus congestion, but there is no notation that he was separately treated for headaches.  

In 2001, the Veteran complained of aching in his right ear that moved into the temple and down the right neck.  Endoscopy was performed to rule out nasopharyngeal pathology.  The provider concluded that there was temporomandibular joint (TMJ) dysfunction.  Records following that evaluation reflect that some providers agreed that the Veteran's headaches were related to TMJ dysfunction, and others questioned that diagnosis.  The Veteran underwent additional evaluations and examinations.  Mastoiditis was ruled out.  No neurologic abnormality was identified.  The possibility of a Chiari malformation was considered.  Arnold-Chiari malformation is defined as malformed posterior fossa structures, also called cerebromedullary malformation syndrome.  Stedman's Medical Dictionary 1057-58 (27th ed. 2000).  This diagnosis was ruled out as well.

On VA examination conducted in September 2009, the examiner concluded that the Veteran had chronic periaricular headaches.  The examiner indicated that the headache was probably associated with the temporomandibular joint, even though the dental criteria for temporomandibular joint syndrome were not met.  The examiner concluded that the Veteran's TMJ-related pain and headaches was not associated with otitis, otitis media, or any ear condition incurred or treated during service.   

A Veteran is competent in certain situations to provide a diagnosis of a simple condition, such as a broken leg or varicose veins, but the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  While the Veteran is competent to state that he has had headaches chronically since service, he is not competent to determine the cause of the current headaches, since the evidence in this case establishes that the determination of the cause of the Veteran's headaches is a complex question.  

The Board finds, as a matter of fact, that the Veteran is not competent in this situation to determine whether his current headaches are due to a service-connected disability.  Rather, competent evidence of the cause of headaches must be based on objective clinical findings.  Those findings result in a conclusion that the Veteran's headaches are not related to any incident of the Veteran's service, such noise exposure or infections incurred in service, and are not due to a service-connected right ear hearing loss.  The record establishes that service connection is not in effect for a TMJ disorder, nor is a claim for service connection for TMJ disorder pending for adjudication or before the Board on appeal.  

The medical evidence which establishes that there is no relationship between the Veteran's current headaches and the Veteran's service or any incident thereof, or any service-connected disability, or a disorder for which the Veteran seeks service connection, establishes that the criteria for service connection are not met, even the Veteran did report headaches in service.   The preponderance of the evidence is against the claim.  There is no reasonable doubt which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim is denied.  


ORDER

The appeal for service connection for a right ear hearing loss disability is granted.

The appeal for service connection for a scrotal or groin disorder is denied.

The Veteran for service connection for headaches is denied.


REMAND

In 2007, the Board Remanded a claim for service connection for right ear disease.  During the pendency of this appeal, service connection was granted for nummular eczema of the scalp, ears, chest, and flanks.  The Veteran has not disagreed with any aspect of this grant of service connection.  However, the grant of service connection for nummular eczema did not advise the Veteran that the decision satisfied the claim for service connection for a right ear disease.  

As the Veteran's representative noted in a January 2010 informal hearing presentation (IHP), no correspondence to the Veteran addressing this issue following the report of a September 2009 VA examination appears in the record on appeal.  The status of the claim must be clarified.  If the Veteran wishes to continue the appeal, development as specified in the 2007 Remand is required.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since September 2009.  

2.  A computerized list of all VA appointments for the Veteran since September 2009 should be associated with the claims files.

3.  Afford the Veteran an opportunity to identity any private (non-VA) provider who has treated him for an ear disease or disorder since September 2009.  

4.  The claims folder should be returned to the same examiner who performed the September 2009 examination, for preparation of an addendum, if available.  If that physician is no longer available, the RO should arrange for another physician with appropriate expertise to review the claims folders, and note such review in the examination report.  

The examiner should review service treatment records, post-service record reflecting recurrent episodes of otitis media and otitis externa, November 1982 VA examination for ear disease, and relevant evidence from that date to the present, including the report of September 2009 VA examination and the addendum to that examination.  Provide an opinion as to whether the Veteran has a current right ear disorder or residuals of treated right ear disorders or diseases.  If a current right ear disorder or current residuals of previously-treated is/are present, provide an opinion as to whether it is likely at least as likely as not (that is, a probability of more than 50 percent), that the current recurrent ear disorder or disease or residuals of treated right ear disorders or disease is/are etiologically related to the Veteran's military service or disease incurred during that service.  Supporting rationale for all opinions expressed must be provided.  If an opinion cannot be rendered without re- examination, such examination may be scheduled.

5.  Undertake any other development and/or corrective action it determines to be indicated and then readjudicate the claim de novo. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the case should be returned to the Board, following completion of the usual appellate procedures.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


